 



AMENDMENT NO. 2 TO THE

REGISTRATION RIGHTS AGREEMENT

 

This Amendment No. 2, dated October 17, 2013 (this “Amendment”), to the
Registration Rights Agreement dated as of February 19, 2013 (the “Agreement”),
by and among Emerald Oil, Inc., a Montana corporation (together with any
successor entity thereto, the “Corporation”), WDE Emerald Holdings LLC, a
Delaware limited liability company (“WD Investor I”), and White Deer Energy FI
L.P., a Cayman Islands exempted limited partnership (together with WD Investor
I, the “Investors” and each, an “Investor”), is made by and among the
Corporation and the Investors in accordance with Section 8(b) of the Agreement.

 

WHEREAS, pursuant to the Securities Purchase Agreement, dated as September 23,
2013, by and among the Corporation and the Investors (the “September Purchase
Agreement”) the Corporation issued and sold to the Investors and the Investors
purchased from the Corporation 5,092,852 shares of Common Stock; and

 

WHEREAS, to induce the Investors to enter into the September Purchase Agreement
and to consummate the transactions contemplated therein, the Corporation agreed
to provide the registration and other rights set forth in this Amendment for the
benefit of the Investors.

 

NOW, THEREFORE, in consideration of the mutual terms, conditions and agreements
contained herein, and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, the parties hereto hereby agree as follows:

 

1.Defined Terms. Except as otherwise defined herein, capitalized terms used
herein will have the definitions ascribed to them in the Agreement.

 

2.Registrable Securities Definition. The definition of “Registrable Securities”
in Section 1 of the Agreement is hereby amended to add the following language
after the first word of such definition: “the shares of Common Stock issued to
the Investors pursuant to the May Purchase Agreement and the September Purchase
Agreement,”.

 

3.September Purchase Agreement Definition. The definition of “September Purchase
Agreement” is hereby added to Section 1 of the Agreement after the definition of
“Liquidated Damages Amount” to read as follows:

 

“September Purchase Agreement” means the Securities Purchase Agreement, dated as
September 23, 2013, by and among the Corporation and the Investors.

 

4.Miscellaneous. Except as expressly amended hereby, the Agreement shall remain
unchanged, and the Agreement, as so amended, shall continue in full force and
effect in accordance with its terms. For the avoidance of doubt, the provisions
of Section 8 of the Agreement shall apply to this Amendment mutatis mutandis.
This Amendment may be executed by the parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Executed
signature pages to this Amendment may be delivered by PDF (Portable Document
Format) or facsimile and such PDFs or facsimiles will be deemed as sufficient as
if actual signature pages had been delivered.

 



 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

 



  Emerald Oil, Inc.               By: /s/ McAndrew Rudisill     Name:   
McAndrew Rudisill     Title:      President



 

 



  WDE Emerald Holdings LLC               By: /s/ Thomas J. Edelman     Name:
    Thomas J. Edelman     Title:        President



 

 



  White Deer Energy FI L.P.         By: Edelman & Guill Energy L.P., its general
partner         By: Edelman & Guill Energy Ltd., its general partner

 

 



  By: /s/ Thomas J. Edelman     Name:     Thomas J. Edelman     Title:
      Director

 

 

 





 

 

 

 

